Citation Nr: 1510379	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  13-00 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder. 

2. Entitlement to service connection for hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Robert Lemley




ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to February 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required for the Veteran's claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that he is afforded every possible consideration.

With respect to the acquired psychiatric disorder claim, the Veteran underwent a VA examination for his alleged PTSD in December 2010.  The examiner refrained from diagnosing him with a psychiatric condition and instead listed "[m]alingering" as his Axis I diagnosis.  With no diagnosis made, the examiner did not provide a nexus opinion.  Her rationale was that the Veteran presented "unreliable and inconsistent information" during the evaluation when compared with other evidence in the claims file.  

Review of the Veteran's claims file reveals that he has been in receipt of treatment for depression since at least February 2004.  There are both private and VA treatment records diagnosing him with depressive disorder.  There are also diagnoses of rule-out PTSD beginning in September 2005.  VA records further indicate participation in group therapy for depression.  

In support of his claim, the Veteran submitted a statement in June 2014 from a VA nurse practitioner that detailed his psychiatric condition.  She stated that she had treated the Veteran since February 2011 for PTSD, moderate depressive disorder, and alcohol use disorder.  The statement detailed the Veteran's medications and symptoms.  It also stated that the Veteran is not able to engage in full time work as he has a low tolerance for stress, fear of unpredictable behaviors of others, anger outbursts, and mood changes.  

In light of the above conflicting evidence, remand is warranted to provide the Veteran a new, adequate VA examination for his psychiatric conditions and to reconcile the conflicting evidence of record.  

Regarding the claims for service connection for hearing loss and tinnitus, the Veteran underwent a VA examination the conditions in August 2011.  The examiner indicated that both the Veteran's pure-tone threshold measurements and his results from the Maryland CNC word list test were not valid for rating purposes.  She explained that the results were strongly suggestive of a "non-organic hearing loss/hearing loss component" and that the pure-tone thresholds and discrimination scores were inconsistent with the observed communication abilities.  As a result, the examiner did not diagnose the Veteran with any hearing condition and refrained from providing etiological opinions.  

While the Veteran's STRs could not be located, he is competent to report experiencing acoustic trauma while on active duty.  Furthermore, his DD-214 indicates he received the Bronze Star for his service, which supports his claim of experiencing rocket-fire in combat while in Vietnam.  There is little audiological medical evidence of record outside of the one VA examination.  In light of VA's heightened duty to assist in cases where STRs are lost or destroyed, the Board will remand these hearing claims to give the Veteran another chance to attend an examination and cooperate with the examiner so that accurate testing of his hearing acuity can be performed.  

Finally, the issue of entitlement to a TDIU is inextricably intertwined with these remanded claims, as the Veteran does not yet have service-connection established for a disability; therefore this issue must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records for the Veteran and associate them to the claims file.

2. Then, afford the Veteran a VA examination to determine whether any current psychiatric disorder is related to his active duty service.  

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Following examination of the Veteran and a review of the record, the examiner should identify all psychiatric disorders present, to include PTSD and depression.  In regard to each diagnosed condition, the examiner must provide an opinion as to whether it is at least likely as not the disorder began during service or is related to any incident of service.

The examiner must note the Veteran's claimed stressor of experiencing an ambush when he was on patrol in Vietnam.  While the Veteran's STRs are not available for review, he was awarded the Bronze Star for his service.  

Consideration should be given to all relevant private and VA psychiatric records, including his past diagnoses of depressive disorder and rule-out PTSD, his December 2010 VA examination which found the Veteran to be malingering, and the June 2014 statement (contained in the electronic VBMS claims file) from the VA nurse practitioner detailing his claimed PTSD and depressive disorder.  The examiner must reconcile the conflicting medical evidence of record.  

If a positive opinion is provided for any psychiatric condition found, the examiner must also opine as to whether such condition renders the Veteran unable to obtain and maintain substantially gainful employment.  The examiner is reminded that his age, as well as the effects of disabilities that are not service-connected are not to be considered when making this opinion.  

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

3. Also, schedule the Veteran a VA audiological examination.  

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must take a detailed history from the Veteran concerning his claimed hearing loss and tinnitus disabilities.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

The examiner must accept as credible the Veteran's assertion that he experienced acoustic trauma while in-service in the form of heavy weapons fire.  

The examiner must determine if the Veteran has current hearing loss and/or tinnitus disabilities.  If such conditions are diagnosed, the examiner must opine as to whether it is at least likely as not that the Veteran's bilateral hearing loss and/or tinnitus began during active service, are related to any incident of service to include his reported noise exposure, or manifested within one year of service separation.  The examiner is reminded that a negative opinion based solely on a lack of documented in-service hearing loss is not sufficient.  

If a positive opinion is generated, the examiner must also opine as to whether the Veteran's hearing loss and/or tinnitus render him unable to obtain and maintain substantially gainful employment.  The examiner is reminded that his age, as well as the effects of disabilities that are not service-connected are not to be considered when making this opinion.  

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

4. The RO/AMC must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination reports do not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


